                 UNITED STATES DISTRICT COURT

                    DISTRICT OF MINNESOTA

301, 712, 2103 AND 3151 LLC; 12
TWENTY-SECOND AND 1827
LASALLE LLC; 137 EAST
SEVENTEENTH STREET LLC; 1522    Case No. 0:20-cv-01904 (PAM/BRT)
LASALLE AVENUE LLC; 1728
SECOND AVENUE AND 1801 THIRD
AVENUE LLC; 1806 AND 1810 THIRD
AVENUE LLC; 1816, 1820 AND 1830
STEVENS AVENUE LLC; 1817           MEMORANDUM OF LAW
SECOND AVENUE LLC; 1900 AND             IN SUPPORT OF
1906 CLINTON AVENUE LLC; 1924    UNOPPOSED MOTION FOR A
STEVENS AVENUE LLC; 2020           STAY PENDING APPEAL
NICOLLET AVENUE LLC; 2101
THIRD AVENUE LLC; 2323 AND 2401
CLINTON AVENUE LLC; 2417, 2423
AND 2439 BLAISDELL AVENUE LLC;
2427 BLAISDELL AND 2432 FIRST
AVENUE LLC; 25 TWENTY-FIFTH
STREET LLC; 2535 CLINTON
AVENUE LLC; 2545 BLAISDELL
AVENUE LLC; 2609 HENNEPIN
AVENUE LLC; 2633 PLEASANT
AVENUE LLC; 2720 PILLSBURY
AVENUE LLC; 2738 AND 2750
PILLSBURY AVENUE LLC; 2809
PLEASANT AVENUE LLC; 600
FRANKLIN AVENUE LLC; AMY
SMITH; BLAISDELL 3322, LLC;
BLOOMINGTON 4035, LLC; BRYANT
AVENUE PROPERTIES LLC; COLFAX
APARTMENTS LLC; COLFAX VILLAS
I, LLC; DUPONT PROPERTIES LLC;
FLETCHER PROPERTIES, INC.;
FRANKLIN VILLA PARTNERSHIP,
L.L.P.; FREMONT APARTMENTS,
LLC; FREMONT TERRACE
APARTMENTS, L.L.C.; GARFIELD
COURT PARTNERSHIP, L.L.P.;
GASPARRE NEW BOSTON SQUARE,
LLC; GATEWAY REAL ESTATE,
L.L.C.; JEC PROPERTIES, LLC;
LAGOON APARTMENTS, LLC; LL
LLC; NORTHERN GOPHER
ENTERPRISES, INC.; PATRICIA L.
FLETCHER, INC.; and RAY
PETERSON,

                   Plaintiffs,

v.

CITY OF MINNEAPOLIS,

                   Defendant.


                             I.    INTRODUCTION
      Plaintiffs respectfully move, without opposition from Defendant, to stay this

action pending the outcome on appeal of this Court’s denial of Plaintiffs’ Motion for

a Preliminary Injunction. See Dkt. Nos. 72-73, 75. A stay of proceedings in this

Court is appropriate here where the appeal may resolve substantial legal issues

pertaining to this action and because there is no hardship to either Plaintiffs or

Defendant, as Defendant does not oppose this Motion. Moreover, the parties will

agree to an efficient discovery schedule to avoid any delay once the Eighth Circuit

has considered and resolved the issues on appeal. For these reasons, Plaintiffs

request an Order staying proceedings in this Court pending resolution on appeal.


                                         2
                            II.     LEGAL ARGUMENT

A.    Standard for a Stay Pending Appeal
      The Court has broad discretion to order a stay of proceedings pending

resolution on appeal. “[T]he power to stay proceedings is incidental to the power

inherent in every court to control the disposition of the causes on its docket with

economy of time and effort for itself, for counsel, and for litigants.” Landis v. N.

Am. Co., 299 U.S. 248, 254 (1936); see also Sierra Club v. U.S. Army Corp of

Engineers, 446 F.3d 808, 816 (8th Cir. 2006) (“[a] district court has broad discretion

to stay proceedings when appropriate to control its docket”). Although generally

filing a notice of appeal divests the district court of jurisdiction, “where, as here, the

appeal is from an interlocutory order denying a motion for a preliminary injunction,

the foregoing rule does not obtain, and the filing of the notice of appeal from such

an order does not ipso facto divest the district court of jurisdiction to proceed with

the cause.” Janousek v. Doyle, 313 F.2d 916, 920 (8th Cir. 1963). Therefore, a stay

of proceedings pending appeal is not automatic following the denial of a motion for

a preliminary injunction. See id.

      Courts consider several factors in determining whether a stay pending appeal

is warranted, including “the conservation of judicial resources and the parties’

resources, maintaining control of the court’s docket, providing for the just

determination of cases, and hardship or inequity to the party opposing the stay.”


                                            3
Frable v. Synchrony Bank, 215 F. Supp. 3d 818, 821 (D. Minn. 2016) (citing Edens

v. Volkswagen Grp. of Am., Inc., No. 16-cv-0750 (WMW/LIB), 2016 WL 3004629,

at *1-2 (D. Minn. May 24, 2016)).

      In Minnesota Voters Alliance v. Walz, plaintiffs challenged requirements that

Minnesotans wear face coverings indoor to slow the spread of Covid-19. No. 20-

cv-1688 (PJS/ECW), 2020 WL 6042398, at *1 (D. Minn. Oct. 13, 2020). Plaintiffs

filed a motion for a preliminary injunction, which was denied by this Court.

Plaintiffs then moved for a stay pending appeal of the denial of the preliminary

injunction. This Court ordered a stay, finding “that a temporary stay is warranted,

as the appeal is likely to resolve some of the legal issues in dispute, and a stay will

not impose any hardship on defendants.” Id.; see also Henin v. Railroad, No. 19-

336 (PAM/BRT), 2019 WL 3759804, at *2 (D. Minn. Aug. 9, 2019) (granting a stay

because it “allows this Court to avoid making an inconsistent ruling with the Eighth

Circuit and will clarify what issues, if any, remain for resolution after the Eighth

Circuit’s decision”).

      This Court similarly granted a stay pending an appeal in an action involving

the Telephone Consumer Protection Act. Christianson v. Ocwen Loan Servicing,

LLC, No. 17-1525 (DWF/TNL), 2017 WL 5665211, at *2 (D. Minn. Nov. 20, 2017).

This Court concluded that a stay was warranted (1) because it would be limited in

duration until the appeal was completed, (2) because “a stay in this case will prevent

                                          4
the parties from incurring unnecessary fees and expenses,” and (3) because the

appellate court’s “decision will clarify and perhaps streamline, the legal issues

presented in this case and, in turn, will focus discovery.” Id. The expected duration

of the stay and the expectation that the appeal would narrow or focus the issues for

discovery are therefore also relevant factors for the Court to consider in determining

whether a stay pending appeal is appropriate.

B.    Plaintiffs Are Entitled to a Stay Pending Appeal
      A stay pending appeal is appropriate here where the Eighth Circuit may

resolve substantial legal issues that will affect the outcome of this action. Further,

the parties are sensitive to the Court’s concerns regarding the timing for discovery

and any delay associated with a stay, and would accordingly agree to an efficient

discovery schedule once proceedings in this Court resume. Furthermore, a stay

would be in the best interests of preserving judicial resources and would avoid the

parties expending unnecessary resources. See Frable, 215 F. Supp. 3d at 821.

      1.     A Stay Will Allow the Eighth Circuit to Resolve Substantial Legal
             Issues on Appeal
      A stay is warranted here to streamline the analysis and consequently focus

discovery where the Eighth Circuit will consider and may determine key legal issues

that may affect the proceedings in this Court.

      First, the Eighth Circuit will likely assess the applicable legal standard for

Plaintiffs’ takings claim. Plaintiffs contend that the Ordinance is an unconstitutional

                                          5
per se taking because it amounts to a physical invasion of property by compelling

Plaintiffs to rent to applicants they would otherwise reject, thereby interfering with

the fundamental property right to exclude. See Lingle v. Chevron U.S.A., Inc., 544

U.S. 528, 536 (2005) (determining that permanent physical invasion of property by

the government is a per se taking regardless of the size or scale of invasion); see also

Kaiser Aetna v. U.S., 444 U.S. 164, 176 (1979) (describing the right to exclude as

“one of the most essential sticks in the bundle of rights that are commonly

characterized as property”). In evaluating the likelihood of success on the merits,

this Court distinguished Kaiser Aetna in concluding that the Ordinance here does

not amount to a per se taking. The Court also addressed Plaintiffs’ argument

regarding the extent to which the Ordinance’s economic effect and interference with

property rights amounts to a taking under the Penn Central framework. See Penn

Cent. Trans. Co. v. New York City, 438 U.S. 104 (1978). The Court rejected this

analysis, too, finding that Plaintiffs failed to submit sufficient support for the

economic harm of the Ordinance. This presents key issues for the Eighth Circuit to

consider, namely (1) whether Plaintiffs’ takings claim is properly assessed as a per

se taking or under the Penn Central analysis; (2) does interference with the

substantial property right to exclude others amount to a physical invasion for

purposes of the per se analysis; and (3) what type of proof is necessary to




                                           6
demonstrate economic harm and investment-backed expectations for purposes of the

Penn Central analysis.

      Second, the Eighth Circuit will consider Plaintiffs’ substantive due process

claim. Critically, this analysis may determine whether strict scrutiny or rational

basis is appropriate to review the Ordinance. Plaintiffs asserted that strict scrutiny

is proper because the Ordinance impermissibly impedes on the fundamental right of

an owner to exclude others from her real property. See Lingle, 544 U.S. at 540-41.

The Ordinance, Plaintiffs argued, does not survive strict scrutiny, which is a

demanding standard for review. See Brekke v. City of Blackduck, 984 F. Supp. 1209,

1235 (D. Minn. 1997) (“[T]he Government is forbidden from infringing upon certain

‘fundamental’ liberty property interests to any degree – no matter what process is

provided – unless the infringement is narrowly tailored to serve a compelling

governmental interest.”). Plaintiffs also explained alternatively that the Ordinance

would not survive rational basis review because of incomplete or unsubstantiated

rationales for the Ordinance provided by Defendant. See State v. Behl, 564 N.W.2d

560, 567 (Minn. 1997) (stating that an ordinance only passes constitutional muster

if it is “a reasonable means to a permissive object”). This Court determined that

strict scrutiny review was improper and found that the Ordinance was likely to

survive rational basis review in deciding Plaintiffs’ Motion for a Preliminary

Injunction. Accordingly, the Eighth Circuit will review and assess (1) whether the

                                          7
Ordinance should be reviewed under strict scrutiny or rational basis for purposes of

the substantive due process claim; (2) whether the Ordinance would survive strict

scrutiny assuming this is the proper standard for review; and (3) alternatively,

whether the Ordinance would survive rational basis review at this stage. Although

this consideration by the Eighth Circuit will be in the context of the likelihood of

success on the merits, it nonetheless will likely clarify the scope of issues and

provide guidance that will help direct discovery and other future proceedings in this

Court.

         2.   A Stay Will Avoid Unnecessary Expenditure of Time and Expense
              by the Parties
         To move forward with proceedings in this Court instead of allowing the

Eighth Circuit to provide guidance on the relevant legal frameworks and to clarify

the applicable issues would waste judicial resources and the parties’ resources and

duplicate effort. See Pavek v. Simon, No. 19-cv-3000 (SRN/DTS), 2020 WL

4013982, at *3 (D. Minn. July 16, 2020) (“A stay will allow the Court to avoid what

it considers to be a significant potential for duplicative efforts and wasted party

resources, all while preserving the ability of the Court to resolve the case in the

future.”). The Eighth Circuit’s decision may narrow the disputed issues and clarify

the legal frameworks that would change the focus of discovery in this Court. To

expend resources conducting discovery and possible motion practice on issues that

may become moot would duplicate effort and waste resources. See Edens, 2016 WL

                                         8
3004629, at *2 (“Just as the Court’s resources would needlessly be expended absent

a stay, the parties’ resources also would.”). Therefore, a stay is appropriate here to

allow the Eighth Circuit to create controlling law that may shape future proceedings

in this action and that may clarify the disputed issues involving Plaintiffs’ claims.

      3.     There is No Hardship to Any Party, and No Party Opposes a Stay
      Defendant’s counsel has authorized Plaintiffs to inform this Court that

Defendant does not oppose this Motion seeking a stay of proceedings pending appeal

and that Defendant is not claiming that it will be prejudiced or that it will experience

any hardship if this Court stays proceedings pending appeal. This is particularly true

where the case is in a relatively early stage of litigation as discovery has not

commenced yet. See Henin, 2019 WL 3759804, at *2 (finding that a stay would not

prejudice party where the case was in its early stages). Because a stay would impose

no hardship on either party and no party is opposing this Motion, this factor weighs

heavily in favor of a stay pending appeal.

      4.     The Parties Will Agree to an Efficient Discovery Schedule to Avoid
             Delays After Appeal
      The parties have already submitted a proposed discovery plan in the Rule 26(f)

Report, which would ensure all discovery is completed by March 31, 2022 if a stay

is not granted. Dkt. No. 74. Even if the Eighth Circuit took one year to resolve the

issues on appeal, the proposed discovery plan would ensure that this action could be

completed within three years, as desired by the Court. See Henin, 2019 WL

                                           9
3750904, at *2 (explaining that if the case continues after the stay is lifted, “a

scheduling order can be promptly entered to ensure a just, speedy, and inexpensive

determination of this action”). Plaintiffs would agree to a discovery schedule that

would allow the Court to swiftly determine this action following the stay. Moreover,

Plaintiffs contend that the clarity from the Eighth Circuit on appeal, including

potentially narrowing the issues or creating controlling case law for legal analyses,

would make discovery more efficient following the appeal.

      5.     The Duration of the Appeal Weighs in Favor of a Stay
      The expected short duration of a stay for the Eighth Circuit appeal further

warrants a stay of proceedings in this Court. The Eighth Circuit has already set a

briefing schedule with Plaintiffs’ opening brief due next month. The parties have

also already ordered the transcript from the District Court on an expedited basis. See

Dkt. No. 78. The parties are moving forward quickly with the appeal to avoid any

delay. This will likely result in a relatively short duration for the appeal, which

favors a stay of proceedings in this Court in the interim. See Christianson, 2017 WL

5665211, at *2 (granting stay, in part, because “the stay will be limited in duration”);

Busch v. Bluestem Brands, Inc., 2017 WL 5054391, at *4 (D. Minn. Feb. 22, 2017)

(granting stay, in part, because “the stay will be relatively short in duration”). It is

expected here too that the stay would be limited in duration until resolution by the

Eighth Circuit.


                                          10
                                          ***

      Plaintiffs are therefore entitled to a stay pending appeal because they have

shown that the Eighth Circuit may clarify legal issues on appeal, no party opposes

the Motion for a stay, and neither party claims any prejudice or hardship will be

caused by a stay. See Minnesota Voters Alliance, 2020 WL 6042398, at *1; see also

Busch, 2017 WL 5054391, at *4 (granting a staying because it “will conserve the

resources of both parties and the Court” and “the risk of undue prejudice in the event

of a stay is not apparent”). A stay pending appeal of limited duration here would be

in the best interests of both parties and the Court.

                               III.   CONCLUSION
      For the foregoing reasons, Plaintiffs respectfully request this Court grant their

Motion and order a stay of proceedings pending appeal and final determination by

the Eighth Circuit.




                                           11
                          COZEN O’CONNOR

                          /s/ Mark Jacobson
                          Mark Jacobson (#0188943)
                          E-mail: mjacobson@cozen.com
                          Steven Katkov (#0202769)
                          E-mail: skatkov@cozen.com
                          Cassandra M. Jacobsen (#0400120)
                          E-mail: cjacobsen@cozen.com
                          33 South Sixth Street, Suite 3800
                          Minneapolis, MN 55402
                          Telephone: 612.260.9000

                          Robert Hayes (PA #33099)
                          (admitted pro hac vice)
                          E-mail: rhayes@cozen.com
                          Calli Padilla (PA #312102)
                          (admitted pro hac vice)
                          E-mail: cpadilla@cozen.com
                          1650 Market Street, Suite 2800
                          Philadelphia, PA 19103
                          Telephone: 215-665-2000

                          Attorneys for Plaintiffs


Dated: December 8, 2020




                            12
